U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD OF TO Commission File Number: 001-32994 OILSANDS QUEST INC. (Exact Name of Registrant as Specified in its charter) Colorado 98-0461154 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 800, 326 11th AVENUE SW, CALGARY, ALBERTA, CANADA T2R 0C5 (Address of principal executive offices, including zip code) Issuer’s telephone number: (403) 263-1623 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which is registered Common Stock, $.001 Par Value NYSE Amex Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known, seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s 229.405 or this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: þ Non-accelerated filer: o Smaller reporting company: o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the common stock held by non-affiliates of the Registrant as of October 31, 2010 was approximately $138,270,741 based upon the closing sale price of the Registrant’s Common Stock on such date. As of May 13, 2011 there were348,495,556 shares of common stock issued and outstanding. Certain portions of the Registrant's definitive proxy statement filed with the Securities and Exchange Commission on August 27, 2010 are incorporated by reference into Part III of this Annual Report on Form 10-K. EXPLANATORY NOTE This Amendment No. 2 to the Annual Report on Form 10-K (this “Amendment”) of Oilsands Quest Inc. (the “Registrant”), amends the Registrant’s Annual Report on Form 10-K for the year ended April 30, 2010, which was filed with the Securities and Exchange Commission (the “SEC”) on July 13, 2010, and amended on July 22, 2010.The purpose of this Amendment is to include (a) an audit report of Smythe Ratcliffe LLP covering the period from the Registrant’s date of inception through April 30, 2007; and (b) arevised report of KPMG LLP on the Registrant's consolidated financial statements to make reference to the report of Smythe Ratcliffe LLP, and arevised report of KPMG LLP on the Registrant's internal control over financial reporting. Except as stated herein, this Amendment does not reflect events occurring after the original filing of the Registrant’s Annual Report on Form 10-K on July 13, 2010 or the amendment filed on July 22, 2010 and no attempt has been made in this Form 10-K/A to modify or update other disclosures as presented in the original filing of our Annual Report on Form 10-K or the amendment filed on July 22, 2010. Accordingly, this Form 10-K/A should be read in conjunction with our filings with the SEC subsequent to the original filing of our Annual Report on Form 10-K and the amendment filed on July 22, 2010. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Form 10-K/A. i PART IV Item 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a)1. Financial Statements See index to Financial Statements at page F-1 of this Report. (a)2. Financial Statement Schedules Not Applicable. (b) Exhibits Consent of Smythe Ratcliffe LLP, filed herewith. Consent of KPMG LLP, filed herewith. Certification of CEO Pursuant to Exchange Act Rules 13a-14 and 15d-14 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification of CFO Pursuant to Exchange Act Rules 13a-14 and 15d-14 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification of CEO Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification of CFO Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith. ii SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OILSANDS QUEST INC. Date: May 16, 2011 By: /s/ Garth Wong Garth Wong, President andChief Executive Officer (Principal Executive Officer) Date: May 16, 2011 By: /s/ Annie Lamoureux Annie Lamoureux, Vice President and Controller (Principal Accounting Officer) Pursuant to the requirement of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: /s/ Ronald Blakely Director May 16, 2011 Ronald Blakely /s/ Paul Ching Director May 16, 2011 Paul Ching /s/ Christopher H. Hopkins Director May 16, 2011 Christopher H. Hopkins /s/ Brian MacNeill Director May 16, 2011 Brian MacNeill /s/ Ronald Phillips Director May 16, 2011 Ronald Phillips /s/ John Read Director May 16, 2011 John Read /s/ Gordon Tallman Director May 16, 2011 Gordon Tallman /s/ Pamela Wallin Director May 16, 2011 Pamela Wallin /s/ T. Murray Wilson Director May 16, 2011 T. Murray Wilson iii OILSANDS QUEST INC. YEAR ENDED APRIL 30, 2010 CONSOLIDATED FINANCIAL STATEMENTS INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms Consolidated Balance Sheets, April 30, 2010 and 2009 Consolidated Statements of Operations, Three Years Ended April 30, 2010 and Period from Inception on April 3, 1998 to April 30, 2010 Consolidated Statements of Stockholders’ Equity, Three Years Ended April 30, 2010 and Period from Inception on April 3, 1998 to April 30, 2010 Consolidated Statements of Comprehensive Loss, Three Years Ended April 30, 2010 and Period from Inception on April 3, 1998 to April 30, 2010 Consolidated Statements of Cash Flows, Three Years Ended April 30, 2010 and Period from Inception on April 3, 1998 to April 30, 2010 Notes to Consolidated Financial Statements FS-1 Report of Independent Registered Public Accounting Firm TO THE STOCKHOLDERS AND DIRECTORS OF OILSANDS QUEST INC. (A Development Stage Company) We have audited the accompanying consolidated statements of operations, stockholders’ equity, comprehensive loss and cash flows of Oilsands Quest Inc. (a development stage company) for the period from inception on April 3, 1998 through to April 30, 2007 (not separately presented herein). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United Sates of America). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the results of operations and cash flows of Oilsands Quest Inc. (a development stage company) for the period from inception April 3, 1998 through to April 30, 2007 (not separately presented herein) in conformity with accounting principles generally accepted in the United States of America. /s/ Smythe Ratcliffe LLP Chartered Accountants Vancouver, Canada July 29, 2009 FS-2 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Oilsands Quest Inc. We have audited the accompanying consolidated balance sheets of Oilsands Quest Inc. and subsidiaries (a development stage company) as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, comprehensive loss and cash flows for each of the years in the three-year period ended April 30, 2010 and for the period from inception on April 3, 1998 to April 30, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. The cumulative statements of operations, stockholders’ equity, comprehensive loss and cash flows for the period from inception on April 3, 1998 to April 30, 2010 include amounts for the period from inception on April 3, 1998 to April 30, 2007, which were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for the period from inception on April 3, 1998 to April 30, 2007 is based solely on the report of other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Oilsands Quest Inc. and subsidiaries (a development stage company) as of April 30, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended April 30, 2010 andfor the period from April 3, 1998 to April 30, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of April 30, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated July 12, 2010, expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Calgary, Canada July 12, 2010 FS-3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Oilsands Quest Inc. We have audited Oilsands Quest Inc.’s (the “Company”) (a development stage company) internal control over financial reporting as of April 30, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting under Item 9A of the April 30, 2010 Annual Report on Form 10-K. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of April 30, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Oilsands Quest Inc. and subsidiaries (a development stage company) as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, comprehensive loss and cash flows for each of the years in the three-year period ended April 30, 2010 and for the period from inception on April 3, 1998 to April 30, 2010, and our report dated July 12, 2010 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Calgary, Canada July 12, 2010 FS-4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (in thousands, except share data) April 30, 2010 April 30, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Short-term investments - Prepaid expenses Available for sale equity securities 65 60 Total Current Assets Property and Equipment (note 5) Assets held for sale (note 3) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (notes 15 and 16) $ $ Accrued liabilities Flow-through share premium liability - Total Current Liabilities Deferred Taxes (note 7) Asset Retirement Obligation (note 6) Liabilities related to assets held for sale (note 3) - Stockholders’ Equity: Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 10) - - Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 292,491,188 and 241,559,549 shares outstanding atApril 30, 2010and April 30, 2009 respectively (note 11) Additional Paid-in Capital Deficit Accumulated During Development Stage Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Contingencies and commitments (note 16) Subsequent events (notes 3, 5(a) and 17) See Notes to Consolidated Financial Statements FS-5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (in thousands, except share data and per share amounts) For the Years Ended April 30, From Inception on April 3, 1998 through to April 30, 2010 Expenses Exploration $ General and administrative Corporate Stock-based compensation (notes 9, 11 and 12) Foreign exchange (gain) loss Depreciation and accretion Other Items Interest income Loss before income tax Deferred income tax benefit (note 7) Net loss from continuing operations Net loss from discontinued operations (note 3) 42 Net loss Net loss attributable to non-controlling interest (note 8) - - - Net loss attributable to common stockholders $ Net loss from continuing operations per share – Basic and Diluted $ $ $ Net loss from discontinued operations per share – Basic and Diluted - - Net loss attributable to common stockholders per share – Basic and Diluted $ $ $ Weighted Average Number of Common Shares Outstanding (note 11) See Notes to Consolidated Financial Statements FS-6 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2009 $ 1 $ - $ Common stock issued for: - Cash 45 - Stock option exercises - Exchange of OQI Sask Exchangeable shares 5 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance April 30, 2010 $ 1 $ - $ See Notes to Consolidated Financial Statements FS-7 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Common Stock Preferred Stock Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Shares Par Value Shares Par Value Balance, April 30, 2008 $ 1 $ - $ Common stock issued for: Cash 24 - Property (note 5(d)) 1 - Premium on flow-through shares - Stock option exercises - Exchange of OQI Sask Exchangeable shares 3 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Transfer of unrealized loss on available-for-sale equity securities - Foreign exchange loss on translation - Net loss - Balance April 30, 2009 $ 1 $ - $ See Notes to Consolidated Financial Statements FS-8 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Common Stock Preferred Stock Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Shares Par Value Shares Par Value Balance, April 30, 2007 $ 1 $ - $ Common stock issued for: Cash 31 - Stock option exercises 2 - - Premium on flow-through shares - Warrant exercises 9 Property (notes 5(a) and (d)) - Stock-based compensation - Exchange of OQI Sask Exchangeable shares 7 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options and warrants - Other comprehensive income Unrealized loss on available for sale equity securities - Foreign exchangegain on translation - Net loss - Balance April 30, 2008 $ 1 $ - $ See Notes to Consolidated Financial Statements FS-9 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Common Stock Perferred Stock Shares Par Value Shares Par Value Additonal Paid in Capital Accumulated Other Comprehensive Income Deficit Accumulated During the Development Stage Non-Controlling Interest Total Stockholders' Equity Common stock issued at inception on April 3, 1998 for assets Common stock issued for: $
